Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.


Allowable Subject Matter
1a. Claims 20-22 and 30-32 are objected to as dependent upon rejected claims, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.


Response to Applicant’s Remarks
1b. Applicant’s arguments and remarks, filed on 4/29/2022 (hereinafter Remarks), are acknowledged, and have been fully considered.
1c. Regarding Applicant’s remark, the Examiner summarizes the Examiner’s comments correspond to Applicant’ remarks in the following tables for ease of discussion. The third column is the page number of Remarks where the Applicant’s remarks are taken from. All Applicant’ remarks and Examiner’s comments are labeled with numbers in the first column.
Row
Claim
Page
Applicant’s Remarks
Examiner’s Responses
R.1
16
9
Applicant submits that Jung and Horn fails to disclose the presently claimed combination of features recited in independent claim 16. For example, Applicant submits that Jung and Horn fails to disclose determining whether the terminal is to be located within a coverage of the second base station based on the location information of the second base station and the mobility information of the terminal, as recited in claim 16.


Jung and Horn may not agree with Applicant’s remarks.
R.2
16
9
Jung discloses a user equipment (UE) device that operates to directly determine a target small cell for access or handover with the assistance of a macro cell network. The UE directly generates the connection and selects which small cell to access from among a subset of small cells chosen of a set of candidate small cells. The UE is provided dedicated assistance information from the evolved node B (eNB) or macro network device. The dedicated assistance information enables the UE to measure data from the candidate small cells within a heterogeneous network environment. The UE shares the measured data and connects directly to the selected small cell for an access or handover operation.
Jung appreciates Applicant’s remarks.
R.3
16
9
Jung discloses a terminal performing cell measurement based on a synchronization signal and an SI message and selecting a suitable cell. Jung does not disclose determining whether a terminal is included in coverage of a second base station based on 1) mobility of the terminal (e.g. movement speed, movement direction) and 2) a location of the second base station received from a first base station.

Paragraph [0070] of Jung states:
……………

Jung appreciates Applicant’s remarks.
R.4
16
10
Jung discloses the UE 120 performs cell measurements based on received SS, decodes SI messages for the UE-specific cell set 106, and selects a suitable serving cell based on the cell measurements by the UE 120 and cell selection parameters indicated in the SI messages. However, there is no mention of determining whether the terminal is to be located within a coverage of the second base station based on the location information of the second base station and the mobility information of the terminal.
Jung may not agree with Applicant’s remarks.

Jung discloses:
[0070] …. 
the UE 120 performs cell measurements based on received SS, decodes SI messages for the UE-specific cell set 106, and selects a suitable serving cell (e.g., small cell network device 116) based on the cell measurements by the UE 120 and cell selection parameters indicated in the SI messages.

[0062] …..
The macro cell network device 108 can operate to broadcast SI related to small cell devices within the macro cell coverage zone 102, only selected candidate small cells 104, or the UE specific cell set 106. For example, the macro cell network device 108 can select which small cells provided by small cell network devices 110-118 are candidate small cells 104 or UE specific cell set 106 based on the mobility data, location of the UE or access/load data of the small cells.  Based on a predetermined threshold of this data (mobility data, location data, or access/load data), ….

Jung’s disclosure that “UE 120 selects a suitable serving cell” implies that:
 1, UE 120 has known the location, distance, loading and suitability for connection of the suitable serving cell, and
  2, UE 120 has “determined” whether the terminal is to be located within a coverage of the second base station.

Further, Horn is cited just to clarify location of a potential serving cell by using geographic coverage area, tracking area, paging area. 

[0065] The base stations 105 may wirelessly communicate with the mobile devices 115 via one or more base station antennas. Each of the base station 105 sites may provide communication coverage for a respective geographic coverage area 110. As discussed below, several coverage areas may make up a tracking area (TA) in which a mobile device 115 may be paged. In some examples, base stations 105 may be referred to as a base transceiver station, a radio base station, an access point, a radio transceiver, a NodeB, eNodeB (eNB), Home NodeB, a Home eNodeB, or some other suitable terminology

Thus, Jung and Hornhas fully disclosed Applicant’s limitation.

R.5
16
10
That is, Jung discloses the UE 120 performs cell measurements and selects a suitable serving cell based on the cell measurements and cell selection parameters indicated in the SI messages, but does not disclose determining the terminal is located within a coverage based on both location information of the second base station and the mobility information of the terminal. Jung is silent as to these features.
See R.4 above.
R.6
16
10
Horn discloses mobile devices that receive page transmissions that include information related to a service for which the mobile device is being paged. The mobile device may be provided with a policy that describes a priority of radio access technologies (RATs) based on the type of service for which the mobile device is being paged. The mobile device, based at least in part on the service information, may access one or more of the wireless communications networks based on the identified service and/or based on the policy. A page transmission may include an indication of a RAT that is to be used for the page response and/or an index into the policy. A base station that transmits a page transmission may include an identifier of a particular network that 1s to be accessed in response to the page.
Horn appreciates Applicant’s remarks.
R.7
16
10
Horn merely discloses providing to a terminal a paging policy indicating a RAT priority and the terminal accessing a network based on the paging policy and a service type. Horn does not disclose determining whether a terminal is included in coverage of a second base station based on 1) mobility of the terminal (e.g., movement speed, movement direction) and 2) a location of the second base station received from a first base station.
See R.4 above.
R.8
16
11
Therefore, the applied reference fails to disclose or render obvious the above- identified claim features recited in independent claim 16. As such, the rejection of claim 16 under 35 U.S.C. § 103 is improper.
Accordingly, withdrawal of the rejections is respectfully requested.
See R.4 above.
R.9
23, 26 & 33
11
Independent Claims 23, 26, and 33
With respect to claim 23, its rejection should be withdrawn for at least the reasons given above with respect to claim 16.
With respect to claim 26, its rejection should be withdrawn for at least the reasons given above with respect to claim 16.
With respect to claim 33, its rejection should be withdrawn for at least the reasons given above with respect to claim 16.


See R.4 above.
R.10
17-19 etc.
11
Dependent Claims 17-19, 24-25, 27-29, and 34-35
Claims 17-19, 24-25, 27-29, and 34-35 variously depend from claims 16, 23, 26, and 33. Because the applied reference fails to disclose or render obvious the features presently recited in independent claims 16, 23, 26, and 33, dependent claims 17-19, 24-25, 27-29, and 34-35 are patentable for at least the reasons that claims 16, 23, 26, and 33 are patentable, as well as for the additional features recited therein.

See R.4 above.



	Thus, Applicant’s claims have been fully disclosed by Jung and Horn. The Examiner maintains the same grounds of rejections, and this office is made final.



Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 16-19, 23-29 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20170311217 A1) in view of Horn (US 20190045480 A1).

2b. Summary of the Cited Prior Art
Jung discloses a method of macro-cell assisted small cell selection in multi-RAT network (Fig 1-7).
Horn discloses a method for signaling coverage and location information between UE and base station during paging (Fig 1-32).

2c. Claim Analysis
Regarding Claim 16, Jung discloses:
A method performed by a terminal in a wireless communication system, the method comprising
[(Jung discloses a method of macro-cell assisted small cell selection in multi-RAT network, see:
[Abstract] A User Equipment (UE) device operates to directly determine a target small cell for access or handover with the assistance of a macro cell network.  The UE directly generates the connection and selects which small cell to access from among a subset of small cells chosen of a set of candidate small cells.  The UE is provided dedicated assistance information from the evolved node B (eNB) or macro network device.  The dedicated assistance information enables the UE to measure data from the candidate small cells within a heterogeneous network environment.  The UE shares the measured data and connects directly to the selected small cell for an access or handover operation. 
Fig 2, Steps 202-206; Figs 1 and 3-5)]:
	receiving, from a first base station related to a first a radio access technology (RAT), at least one message including location information of a second base station related to a second RAT
	[(Jung discloses a UE receive network parameters, including mobility and location information, of a plurality of small cells (second RATs) from a macro cell (a first RAT), see: 
[0053] Alternatively or additionally, the macro cell network device 108 can broadcast SI of all small cells under its coverage.  The UE 120 can buffer broadcast SI messages for the set of candidate small cells 104 or small cell clusters 114-118 part of the candidates, or all small cell network devices 110-118.  A UE buffer component (e.g., buffer component 214 of FIG. 2) can then decode the buffered broadcast SI messages for a selected small cell or small cells cluster after small cell selection by the UE 120 (if small cell selection parameters are not included in broadcasted SI messages, but in the assistance information message).  Alternatively, the UE 120 can decode the buffered SI messages for the UE-specific cell set 106 to obtain cell selection parameters, and select a suitable serving or target small cell network based on these decoded cell selection parameters.  When the SI is updated, a paging message, for example, from the macro cell network device can be used to inform the UE 120 of a SI change or of updated SI. 
[0062] At 206, the macro cell network device 108 communicates the SI to the UE 120, such as by broadcasting the SI related to small cell devices 114 and 116 or other small cell network devices under its network coverage via an LTE access.  The macro cell network device 108 can operate to broadcast SI related to small cell devices within the macro cell coverage zone 102, only selected candidate small cells 104, or the UE specific cell set 106.  For example, the macro cell network device 108 can select which small cells provided by small cell network devices 110-118 are candidate small cells 104 or UE specific cell set 106 based on the mobility data, location of the UE or access/load data of the small cells.  Based on a predetermined threshold of this data (mobility data, location data, or access/load data), the macro cell network device 108 can communicate SI related to these small cells (e.g., small cells provided by small cell network devices 114 and 116 of the UE specific cell set 106). 
[0065] Further, the ID component 208 could monitor the QoS of each small cell related to the UE 120, as well as the access/load data of each.  The ID component 208 could operate to update a candidate list of candidate small cells 104 or the UE specific cell set 106 accordingly.  For example, changes in the access/load data could cause a small cell provided by the small cell network device 114 to be excluded from the UE specific cell set 106 or the candidate cells 104, even though a location of the small cell network device relative to the UE 120 may satisfy a threshold level or QoS level. 
	Fig 2, Steps 202-206; Figs 1 and 3-5)];
	identifying mobility information of the terminal
	[(Jung discloses UE receiving and identifying network parameters including mobility and location data, see:
[0062] At 206, the macro cell network device 108 communicates the SI to the UE 120, such as by broadcasting the SI related to small cell devices 114 and 116 or other small cell network devices under its network coverage via an LTE access.  The macro cell network device 108 can operate to broadcast SI related to small cell devices within the macro cell coverage zone 102, only selected candidate small cells 104, or the UE specific cell set 106.  For example, the macro cell network device 108 can select which small cells provided by small cell network devices 110-118 are candidate small cells 104 or UE specific cell set 106 based on the mobility data, location of the UE or access/load data of the small cells.  Based on a predetermined threshold of this data (mobility data, location data, or access/load data), the macro cell network device 108 can ommunicate SI related to these small cells (e.g., small cells provided by small cell network devices 114 and 116 of the UE specific cell set 106). 
Fig 2, Steps 202-206; Figs 1 and 3-5)];
	determining whether the terminal is to be located within a coverage of the second base station based on the location information of the second base station and the mobility information of the terminal
	[(Jung discloses determining a plurality of measurements including locations, coverages and mobility information for small cells (second RAT) selection, see:
[0070] At 222, in response to receiving a polling response message, the UE 120 performs cell measurements based on received SS, decodes SI messages for the UE-specific cell set 106, and selects a suitable serving cell (e.g., small cell network device 116) based on the cell measurements by the UE 120 and cell selection parameters indicated in the SI messages.  Alternatively, cell selection parameters are sent to the UE 120 as part of the assistance information, and the buffer component 214 of the UE 120 can, after selection of a target small cell, decode the broadcasted SI messages for a selected small cell network device 116 or small cell network device cluster 116, enabling the UE 120 to direct a connection to the selected target small cell. 
Fig 2, Steps 222-224; Figs 1 and 3-5)];
	generating a signal for connecting to the second base station based on a result of the determination
[(Jung discloses determining a plurality of measurements including locations, coverages and mobility information for small cells (second RAT) selection, and connect to the selected small cell, see:
[0070] At 222, in response to receiving a polling response message, the UE 120 performs cell measurements based on received SS, decodes SI messages for the UE-specific cell set 106, and selects a suitable serving cell (e.g., small cell network device 116) based on the cell measurements by the UE 120 and cell selection parameters indicated in the SI messages.  Alternatively, cell selection parameters are sent to the UE 120 as part of the assistance information, and the buffer component 214 of the UE 120 can, after selection of a target small cell, decode the broadcasted SI messages for a selected small cell network device 116 or small cell network device cluster 116, enabling the UE 120 to direct a connection to the selected target small cell. 
Fig 2, Steps 222-224; Figs 1 and 3-5)].
Jung does not elaborate much about location and coverage area.
However, Horn discloses:
determining whether the terminal is to be located within a coverage of the second base station based on the location information of the second base station and the mobility information of the terminal
[(Horn discloses signaling coverage and location information between UE and base station during paging, see:
[0065] The base stations 105 may wirelessly communicate with the mobile devices 115 via one or more base station antennas. Each of the base station 105 sites may provide communication coverage for a respective geographic coverage area 110. As discussed below, several coverage areas may make up a tracking area (TA) in which a mobile device 115 may be paged. In some examples, base stations 105 may be referred to as a base transceiver station, a radio base station, an access point, a radio transceiver, a NodeB, eNodeB (eNB), Home NodeB, a Home eNodeB, or some other suitable terminology. The geographic coverage area 110 for a base station 105 may be divided into sectors making up only a portion of the coverage area (not shown). The wireless communications system 100 may include base stations 105 of different types (e.g., macro and/or small cell base stations). There may be overlapping geographic coverage areas 110 for different technologies. In some deployments, certain base stations 105 may operate according to a first RAT, while other base stations 105 may operate according to a second RAT. Different RATs may include, for example, LTE/LTE-A technologies, CDMA technologies, and/or wireless local area network (WLAN) technologies that may operate according to IEEE 802.11 (e.g., Wi-Fi networks) or other network communications protocols. The mobile devices 115 may, in some examples, be paged over multiple RATs.
	[0126] ………… In some examples, the service information may include information such as discussed above. For example, the service information may include an index into a policy defining which of a plurality of RATs to use for wireless communication. The page policy may provide an order for accessing RATs based on a RAT priority, and the index may identify a location in the order as a starting point for selecting a RAT for use in the paging response.
[0141] In some examples, the paging message includes a request for the apparatus 1205 to monitor a cellular paging channel of the network. The paging message may also include identities of cellular base stations of the network or corresponding locations at which the cell paging channel will be broadcast.
Fig 6-7 and 10-23)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Jung’s method of macro-cell assisted small cell selection in multi-RAT network with Horn’s method for signaling coverage and location information between UE and base station during paging with the motivation being to improve paging process (Horn, [0006]).

Regarding Claim 17, Jung Discloses:
wherein the at least one message further includes at least one of a public land mobile network (PLMN) identifier of the second base station, and coverage information of the second base station
[(see:
[0117] Generally, both macro and small cell network platforms 710 and 780 include components, e.g., nodes, gateways, interfaces, servers, or platforms, that facilitate both packet-switched (PS) (e.g., internet protocol (IP), frame relay, asynchronous transfer mode (ATM)) and circuit-switched (CS) traffic (e.g., voice and data) and control generation for networked wireless communication.  In an aspect of the subject innovation, macro network platform 710 includes CS gateway node(s)712 which can interface CS traffic received from legacy networks like telephony network(s) 740 (e.g., public switched telephone network (PSTN), or public land mobile network (PLMN)) or a SS7 network 760.  Circuit switched gateway 712 can authorize and authenticate traffic (e.g., voice) arising from such networks.  Additionally, CS gateway 712 can access mobility, or roaming, data generated through SS7 network 760; for instance, mobility data stored in a VLR, which can reside in memory 730.  Moreover, CS gateway node(s) 712 interfaces CS-based traffic and signaling and gateway node(s) 718.  As an example, in a 3GPP UMTS network, PS gateway node(s) 718 can be embodied in gateway GPRS support node(s) (GGSN). 
	Fig 1-5)].

Regarding Claim 18, Jung discloses:
	wherein the at least one message further includes information associated with a signal strength of the second base station
	[(see:
[0112] In UE 600, memory 624 can retain location and/or coverage area (e.g., macro sector, identifier(s)) access list(s) that authorize access to wireless coverage through access equipment and/or software 600, sector intelligence that can include ranking of coverage areas in the wireless environment of access equipment and/or software 600, radio link quality and strength associated therewith, or the like.  Memory 624 also can store data structures, code instructions and program modules, system or device information, code sequences for scrambling, spreading and pilot transmission, access point configuration, and so on.  
Fig 2-4)];
	wherein determining whether the terminal is to be located within the coverage of the second base station comprises generating a database for a quality of the second RAT based on the information associated with the signal strength of the second base station
	[(see:
[0070] At 222, in response to receiving a polling response message, the UE 120 performs cell measurements based on received SS, decodes SI messages for the UE-specific cell set 106, and selects a suitable serving cell (e.g., small cell network device 116) based on the cell measurements by the UE 120 and cell selection parameters indicated in the SI messages.  Alternatively, cell selection parameters are sent to the UE 120 as part of the assistance information, and the buffer component 214 of the UE 120 can, after selection of a target small cell, decode the broadcasted SI messages for a selected small cell network device 116 or small cell network device cluster 116, enabling the UE 120 to direct a connection to the selected target small cell. 
Fig 2, Steps 222-224; Figs 1 and 3-5)].

Regarding Claim 19, Jung disclose:
	identifying a number of the at least one message received from the first base station, in case that the terminal is connected to the second base station
	[(see:
[0084] A UE context validation component 320 of the target small cell network device 114 can further perform UE context validation.  The target small cell network device 114 then transmits a release request 322 to a source small cell network device, which can validate the message at a corresponding UE context validation component 324 and forward data 326 on a backhaul link related to the release and the UE 120 (e.g., on-going user data, MAC layer status data, desired resource data, or like data for servicing the UE 120).  The forwarded data 326 can be buffered at 328 by a buffer component 328 and then processed in response to a release request acknowledgement 330 being received.  After receiving forwarded data from the source small cell network device 116, the target small cell network device 114 transmits a message 332 to the macro cell network device 108 informing it of the handover and updated serving small cell network device 114 along with a `handover complete` message 334 being sent to the UE 120. 
	Fig 3 and 4, Source small cell eNB 116 before handover; see also Fig 2 and 4-6)];
	determining whether to maintain a connection to the second base station, based on the number of the at least one message received from the first base station
	[(see:
[0104] In a broadcast based cell detection procedure, the UE 120 can perform a downlink measurement on one or more small cells by receiving periodically transmitted synchronization signals and/or cell-specific reference signals.  In some deployment scenarios, although link quality of the macro cell 102 degrades, the UE 120 may maintain good link quality on one or more small cells of the UE-specific cell set.  The measurement results on the UE-specific cell set 106, for example, can then be communicated in a measurement report on a macro cell frequency layer to the macro cell network device 108 so that the macro cell network device 108 can decide whether to update the UE-specific cell set or the candidate small cell network devices during macro-cell handover. 
	Fig 3 and 4, Source small cell eNB 116 before handover; see also Fig 2 and 4-6)].

Regarding Claims 23-24, the claims disclose similar features as of Claims 16-17, and are rejected based on the same rationales of Claims 16-17.

Regarding Claim 25, Jung discloses:
wherein the message further includes information associated with a signal strength of the second base station
[(see:
[0112] In UE 600, memory 624 can retain location and/or coverage area (e.g., macro sector, identifier(s)) access list(s) that authorize access to wireless coverage through access equipment and/or software 600, sector intelligence that can include ranking of coverage areas in the wireless environment of access equipment and/or software 600, radio link quality and strength associated therewith, or the like.  Memory 624 also can store data structures, code instructions and program modules, system or device information, code sequences for scrambling, spreading and pilot transmission, access point configuration, and so on.  
Fig 2-4)];
wherein the information associated with the signal strength of the second base station is used for generating a database for a quality of the second RAT
[(see:
[0053] Alternatively or additionally, the macro cell network device 108 can broadcast SI of all small cells under its coverage.  The UE 120 can buffer broadcast SI messages for the set of candidate small cells 104 or small cell clusters 114-118 part of the candidates, or all small cell network devices 110-118.  A UE buffer component (e.g., buffer component 214 of FIG. 2) can then decode the buffered broadcast SI messages for a selected small cell or small cells cluster after small cell selection by the UE 120 (if small cell selection parameters are not included in broadcasted SI messages, but in the assistance information message).  Alternatively, the UE 120 can decode the buffered SI messages for the UE-specific cell set 106 to obtain cell selection parameters, and select a suitable serving or target small cell network based on these decoded cell selection parameters.  When the SI is updated, a paging message, for example, from the macro cell network device can be used to inform the UE 120 of a SI change or of updated SI. 
[0062] At 206, the macro cell network device 108 communicates the SI to the UE 120, such as by broadcasting the SI related to small cell devices 114 and 116 or other small cell network devices under its network coverage via an LTE access.  The macro cell network device 108 can operate to broadcast SI related to small cell devices within the macro cell coverage zone 102, only selected candidate small cells 104, or the UE specific cell set 106.  For example, the macro cell network device 108 can select which small cells provided by small cell network devices 110-118 are candidate small cells 104 or UE specific cell set 106 based on the mobility data, location of the UE or access/load data of the small cells.  Based on a predetermined threshold of this data (mobility data, location data, or access/load data), the macro cell network device 108 can communicate SI related to these small cells (e.g., small cells provided by small cell network devices 114 and 116 of the UE specific cell set 106). 
	Fig 2, Steps 202-206; Figs 1 and 3-5)];
wherein whether the terminal is to be located within the coverage of the second base station is determined based on the generated database
[(see:
[0053] Alternatively or additionally, the macro cell network device 108 can broadcast SI of all small cells under its coverage.  The UE 120 can buffer broadcast SI messages for the set of candidate small cells 104 or small cell clusters 114-118 part of the candidates, or all small cell network devices 110-118.  A UE buffer component (e.g., buffer component 214 of FIG. 2) can then decode the buffered broadcast SI messages for a selected small cell or small cells cluster after small cell selection by the UE 120 (if small cell selection parameters are not included in broadcasted SI messages, but in the assistance information message).  Alternatively, the UE 120 can decode the buffered SI messages for the UE-specific cell set 106 to obtain cell selection parameters, and select a suitable serving or target small cell network based on these decoded cell selection parameters.  When the SI is updated, a paging message, for example, from the macro cell network device can be used to inform the UE 120 of a SI change or of updated SI. 
Fig 2, Steps 202-206; Figs 1 and 3-5)].

Regarding Claims 26-29, the claims disclose similar features as of Claims 16-19, and are rejected based on the same rationales of Claims 16-19.
Regarding Claims 33-35, the claims disclose similar features as of Claims 16-17 and 25, and are rejected based on the same rationales of Claims 16-17 and 25.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-31823182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/JUNG LIU/Primary Examiner, Art Unit 2473